Joseph M. VanLeuven, OSB 824189
joevanleuven@dwt.com
DAVIS WRIGHT TREMAINE LLP
1300 SW Fifth Avenue, Suite 2400
Portland, OR 97201-5610
Telephone: (503) 241-2300
Facsimile: (503) 778-5299

Attorneys for Oregon Potato Company



                          IN THE UNITED STATES BANKRUPTCY COURT

                                      FOR THE DISTRICT OF OREGON

In Re:                                              Case No. 19-62584-pcm11
                                                    LEAD CASE
NORPAC Foods, Inc. [TIN 9330],
Hermiston Foods. LLC [TIN 3927], and                (Jointly Administered with Case Nos. 19-
Quincy Foods, LLC [TIN 7444],                       33102-pcm11 and 19-33103-pcm11

                                   Debtors.         NOTICE OF TERMINATION OF ASSET
                                                    PURCHASE AGREEMENT


         On September 3, 2019, the above-captioned debtors (collectively, “Debtors”), filed an

Amended Motion for Order Approving (A) Bid and Sale Procedures, Including Expense

Reimbursement Fee, to Oregon Potato Company (“OPC”); (B) Sale of Assets Free and Clear of

Liens, Claims, and Encumbrances; and (C) Assumption and Assignment of Executory Contracts

(the “Sale Motion”) [ECF No. 83]. In the Sale Motion, Debtors requested an order approving

the sale of substantially all of their assets to either (a) OPC, pursuant to an Asset Purchase

Agreement, a copy of which is attached to the Motion as Exhibit A (the “APA”); or (b) a higher

bidder following an auction in conformity with proposed bidding procedures described in the

Sale Motion.

         No other bidders made higher bids and no auction was held. However, on October 18,

2019, OPC delivered the letter attached as Exhibit A, notifying Debtors that OPC was not



NOTICE OF TERMINATION OF APA - PAGE 1
4822-0452-0363v.1 0055621-000009


                        Case 19-62584-pcm11       Doc 303   Filed 10/25/19
satisfied with the results of its due diligence investigation and was therefore electing not to

proceed with the asset purchase transaction and terminating the APA (the “Notice of

Termination”).

         The Sale Motion is set for hearing before this Court on Monday, October 28, 2019. After

the Notice of Termination, OPC anticipated that Debtors would withdraw the Sale Motion, so

that creditors and parties-in-interest would have formal notice that the Asset Purchase Agreement

between Debtors and OPC had been terminated. To date, Debtors have not done so. It is OPC’s

position that because the APA has been terminated, the Sale Motion is now moot and that there

is no reason for the Court to hear or rule on the Sale Motion.

         DATED this 25th day of October, 2019.



DAVIS WRIGHT TREMAINE LLP

/s/ Joseph M. VanLeuven
Joseph M. VanLeuven, OSB #824189
1300 SW Fifth Avenue, Suite 2400
Portland, OR 97201
Email: joevanleuven@dwt.com
Tel: (503) 241-2300
Fax: (503) 778-5299

Attorneys for Oregon Potato Company




NOTICE OF TERMINATION OF APA - PAGE 2
4822-0452-0363v.1 0055621-000009


                        Case 19-62584-pcm11     Doc 303     Filed 10/25/19
                                        EXHIBIT A




Case 19-62584-pcm11   Doc 303   Filed 10/25/19
